DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

CMCS – MMCO – CM Informational Bulletin
Date: June 7, 2013
From: Cindy Mann, Director
Center for Medicaid & CHIP Services (CMCS)
Melanie Bella, Director
Medicare-Medicaid Coordination Office (MMCO)
Jonathan Blum, Director
Center for Medicare (CM)
Subject:

Payment of Medicare Cost Sharing for Qualified Medicare Beneficiaries
(QMBs)

This Informational Bulletin provides information for state Medicaid agencies and other interested
parties regarding the treatment of claims for Medicare cost sharing for Qualified Medicare
Beneficiaries (QMBs). The Bulletin also reminds states of the statutory requirement to process
Medicare cost-sharing claims for QMBs from Medicare-certified providers, and to be able to
document proper processing of such claims. This Informational Bulletin is provided as a companion
to communications on this topic to Medicare providers in the form of a Medicare Learning Network
Matters article, and a CMCS Informational Bulletin published in 2012, which are available
at: http://www.cms.gov/MLNMattersArticles/Downloads/SE1128.pdf;
and http://www.medicaid.gov/Federal-Policy-Guidance/downloads/CIB-01-06-12.pdf.

State Medicaid agencies have a legal obligation to reimburse providers for any Medicare cost
sharing that is due for QMBs according to the state’s CMS-approved Medicare cost-sharing
payment methodology. State Medicaid Management Information Systems (MMIS) must process
all Medicare “crossover” claims (claims that include primary payment from Medicare) for
QMBs, including Medicare-adjusted claims that are submitted by Medicaid-enrolled providers,
even if a service or provider category is not currently recognized in the Medicaid State Plan.
States must furnish all Medicare-enrolled providers, including out-of-state providers, with a
means by which they can enroll in the Medicaid program for purposes of having such claims
processed.
Statutory Authority for Payment of QMB Cost-Sharing Amounts
Section 1902(a)(10)(E) of the Social Security Act (hereinafter “the Act”) directs state Medicaid
agencies to reimburse providers for QMB cost-sharing amounts [as defined in §1905(p)(3)],
“without regard to whether the costs incurred were for items and services for which medical

assistance is otherwise available under the plan.” (emphasis added). Section 1902(n)(2) of the
Act does permit the state to limit payment for QMB cost sharing to the amount necessary to
provide a total payment to the provider (including Medicare, Medicaid, required nominal
Medicaid copayments, and third party payments) equal to the amount a state would have paid for
the service under the State Plan. When the crossover claim is for Medicare-covered services that
are not included in the Medicaid State Plan, the state is still liable to pay the crossover claim, but
may establish reasonable payment limits, approved by CMS, for the service.
The actual crossover payment made to a provider by Medicaid (plus the QMB’s personal liability
for any nominal copayments under Medicaid, if applicable) is considered payment-in-full for
Medicare deductibles and coinsurance.
Impermissible Balance Billing of QMBs
Providers are strictly prohibited under §1902(n)(3) of the Act from seeking to collect any
additional amount from a QMB for Medicare deductibles or coinsurance (other than nominal
Medicaid copayments, as mentioned above), even if the Medicaid program’s payment is less
than the total amount of the Medicare deductibles and coinsurance.
Possible Causes of Impermissible Balance Billing of QMBs
CMS believes that some instances of impermissible balance billing of beneficiaries occur when
Medicare-certified providers are unable to obtain reimbursement or an 835 Health Care Payment
and Remittance Advice (RA) for QMB cost-sharing claims from the state Medicaid program.
Repeated reports of QMB crossover claims not being processed in state MMIS systems prompt
us to remind states of their claim processing obligations under federal law. We are aware of
situations typically occurring when:
•

the Medicare-certified provider submitting the claim is not enrolled with the state
Medicaid agency; or

•

the MMIS does not recognize the provider identifier; or

•

the service is covered by Medicare, but not included in the Medicaid State Plan; or

•

the provider type is recognized by Medicare, but not by the state Medicaid program; or

•

the service is provided by an out-of-state provider.

For each of the situations listed above, CMS has received reports that Medicare-certified
providers may not be receiving adjudication of their claim for Medicaid liability, or may not be
receiving subsequent notification through the standard RA, as required under the Health
Insurance Portability and Accountability Act of 1996 (HIPAA). There may be isolated instances
of a state MMIS rejecting a QMB crossover claim because the individual provider has been
suspended from participation in the Medicaid program, but continues as a Medicare-certified
provider. Even in this circumstance, the state is required to permit the provider to enroll for the

limited purpose of obtaining adjudication of the QMB cost-sharing amount.
State Medicaid Programs’ Claims Processing Obligations
All states maintaining a federally-certified MMIS funded under §1903(a)(3) of the Act are
required–as an express condition of receiving enhanced federal matching funds for the design,
development, installation and administration of their MMIS systems—to process Medicare
crossover claims, including QMB cost sharing, for adjudication of Medicaid cost-sharing
amounts, including deductibles and coinsurance for Medicare services, and to furnish the
provider with an RA that explains the state’s liability or lack thereof.
Specifically, §1903(a)(3)(A)(i) of the Act requires MMIS systems to demonstrate full
compatibility with the claims processing and information retrieval systems utilized in
administration of the Medicare program. Instructions contained in CMS’s State Medicaid
Manual (SMM), Part 11, §11325 reinforce the requirement of the MMIS system to (1) record
Medicare deductibles and coinsurance paid by the Medicaid program on crossover claims, (2)
provide a prompt response to all inquiries regarding the status of the crossover claim, and (3)
issue remittance statements to providers detailing claims and services covered by a given
payment at the same time as payment, including remittance statements for zero payment
amounts. The state must be able to document that it has properly processed all claims for costsharing liability from Medicare-certified providers to demonstrate compliance with
§§1902(a)(10)(E) and 1902(n)(1) & (2) of the Act.
Services Not Covered by the Medicaid State Plan
As noted earlier in this Informational Bulletin, a Medicaid agency’s obligation to adjudicate and
reimburse providers for QMB cost sharing exists even if the service or item is not covered by
Medicaid, irrespective of whether the provider type is recognized in the State Plan and whether
or not the QMB is eligible for coverage of Medicaid state plan services. For Full Benefit Dual
Eligibles who are not eligible as QMBs, a state may elect to limit coverage of Medicare cost
sharing to only those services also covered in the Medicaid State Plan.
Provider Enrollment
The state may require Medicare-certified providers to execute a Medicaid provider agreement
and enroll in the state’s Medicaid program in order to submit claims for reimbursement of QMB
cost sharing, but the state should have a mechanism to ensure that providers who enroll only for
that purpose are not included in lists of providers available to other beneficiaries. Alternately, a
state may utilize a simplified, limited-purpose enrollment process for Medicare providers seeking
to enroll in Medicaid for the sole purpose of claiming Medicare cost-sharing reimbursement
while in compliance with the provider screening and enrollment requirements included in the
CMCS Informational Bulletin issued December 23, 2011 (http://www.medicaid.gov/FederalPolicy-Guidance/downloads/CIB-12-23-11.pdf). As noted above, however, regardless of the
specific enrollment mechanism chosen, states must enable all Medicare-enrolled providers,
including those who are out-of-state, some mechanism by which they can get the state to process
their Medicare crossover claims, including claims for QMB cost sharing.

Summary
Therefore, in circumstances where a provider has submitted a claim to Medicaid for processing
in accordance with the timely filing provisions of 42 CFR §424.44; and the provider has
executed the necessary provider agreement according to a state’s procedures for provider
enrollment, the state must process the claim in accordance with the timely claims processing
provisions of 42 CFR §447.45 and must issue the provider an RA for those claims as required by
the SMM.
CMS Technical Assistance Is Available
CMS will provide technical assistance to states in:
•

understanding state Medicaid agency liability for Medicare cost sharing;

•

modifying or enhancing the MMIS to permit proper processing of QMB crossover
claims; and

•

enrolling providers for the limited purpose of processing Medicare cost-sharing
crossover information, or developing alternative methods to identify these Medicare
providers in the MMIS.

States should contact the CMS Regional Office to request technical assistance.
For further information concerning state Medicaid agency liability for Medicare cost sharing,
please contact Nancy Dieter, Technical Director for Coordination of Benefits and Third Party
Liability, Division of Integrated Health Systems, at 410-786-7219 or Nancy.Dieter@cms.hhs.gov.
For further information concerning MMIS requirements, please contact your CMS Regional Office
or George Patterson, Health Insurance Specialist, Division of State Systems, at 410-786-4609
or George.Patterson@cms.hhs.gov.

